Title: From Benjamin Franklin to C. F. d’Inarre, 10 November 1784
From: Franklin, Benjamin
To: Inarre, C. F. d’


				
					Sir
					Passy, Nov. 10. 1784
				
				I receiv’d the Letter you did me the honour of writing to me the 22d of last Month, requesting my Advice as to your Removal to America. The enclos’d Pamphlet will answer most of your Questions. Understanding Agriculture there is no doubt of your being able to live comfortably in Pensylvania, where there are many wealthy German Families who began with less Money than you will possess. Yet at your time of Life, & with a Family, if you can live tolerably in your own Country I should hardly advise your undertaking so long a Voyage to establish yourself among Strangers. Wishing your Determination whatever it is may be best for your Interest, I have the honour to be Sir
			